DETAILED ACTION
The instant application having Application No. 16/606,224 filed on 10/18/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Feng Ma (Registration # 58192) on 05/25/2021.

In the claims
Claim 1 (Currently Amended) A method for protecting a user equipment, comprising:
responsive to determining that overheating of the user equipment is caused by a radio link configuration being higher than a predetermined level, determining whether to send a first request message for adjusting the radio link configuration to a base station based on a user preference, wherein the overheating is determined based on an equipment temperature of the user equipment to be higher than a preset temperature threshold; 
responsive to determining to send the first request message for adjusting the radio link configuration to the base station based on the user preference, sending the first request message for adjusting the radio link configuration to the base station;
after sending [[a]] the first request message for adjusting the radio link configuration to a base station, monitoring a response message, from the base station, corresponding to the first request message during a first preset time period;
determining a sending time for sending a second request message for adjusting the radio link configuration based on a monitoring result regarding the response message during the first preset time period; and sending the second request message at the sending time.

Claim 2. (Cancelled) 

Claim 4. (Currently Amended) The method according to claim 1, wherein the determining [[a]] the sending time for sending [[a]] the second request message for adjusting the radio link configuration based on a monitoring result during the first preset time period comprises: 
responsive to determining that the monitoring result is that the response message is not detected during the first preset time period, detecting [[an]] the equipment temperature of the user equipment at an ending time of the first preset time period; and 
responsive to determining that the equipment temperature of the user equipment is higher than a preset temperature threshold at the ending time of the first preset time period, determining the ending time of the first preset time period as the sending time.

the sending time for sending [[a]] the second request message for adjusting the radio link configuration based on a monitoring result during the first preset time period comprises: 
responsive to determining that the monitoring result is that the response message is monitored during the first preset time period, parsing the response message to obtain a base station indication time; 
detecting the equipment temperature of the user equipment at the base station indication time; and 
responsive to determining that the equipment temperature of the user equipment at the base station indication time is higher than the preset temperature threshold, determining the base station indication time as the sending time. 

Claim 6. (Currently Amended) The method according to claim 1, wherein the determining [[a]] the sending time for sending [[a]] the second request message for adjusting the radio link configuration based on a monitoring result during the first preset time period comprises: 
responsive to determining that the monitoring result is that the response message is monitored during the first preset time period and the response message indicates to reduce the radio link configuration, detecting the equipment temperature of the user equipment during the second preset time period, wherein a starting time of the second preset time period is a time the response message is received; 

responsive to determining that the equipment temperature of the user equipment during the second preset time period indicates that the user equipment is no longer overheated, determining a time when the user equipment is overheated again as the sending time. 

Claim 8. (Currently Amended) A method for protecting a user equipment, comprising: 
responsive to determining that overheating of the user equipment is caused by a radio link configuration being higher than a predetermined level, determining whether to send a first request message for adjusting the radio link configuration to a base station based on a user preference, wherein the overheating is determined based on an equipment temperature of the user equipment to be higher than a preset temperature threshold; 
responsive to determining to send the first request message for adjusting the radio link configuration to the base station based on the user preference, sending the first request message for adjusting the radio link configuration to the base station;
receiving, by the base station, [[a]] the first request message for adjusting a radio link configuration sent by the user equipment; and 
generating and sending a first response message responsive to determining that there is no need to adjust the radio link configuration based on the request message, wherein a base station indication time is carried in the first response message, and the base station indication time is used by the base station to indicate a time at which should send [[the]] a second request message [[again]] for adjusting the radio link configuration. 

Claim 9. (Currently Amended) The method according to claim 8, further comprising: 
generating and sending a second response message responsive to determining that there is a need to adjust the radio link configuration based on the second request message, wherein [[the]] a different radio link configuration 

Claim 11. (Currently Amended) The method according to claim 8, further comprising:
refusing to send the first response message to the user equipment responsive to determining that there is no need to adjust the radio link configuration based on the first request message.

Claim 23. (Currently Amended) A user equipment, comprising: 
a processor; and 
a memory storing instructions executable by the processor; 
wherein the processor is configured to execute the instructions to perform operations including: 
responsive to determining that overheating of the user equipment is caused by a radio link configuration being higher than a predetermined level, determining whether to send a first request message for adjusting the radio link configuration to a base station based on a user preference, wherein the overheating is determined based on an equipment temperature of the user equipment to be higher than a preset temperature threshold; 
responsive to determining to send the first request message for adjusting the radio link configuration to the base station based on the user preference, sending the first request message for adjusting the radio link configuration to the base station;
after sending [[a]] the first request message for adjusting the radio link configuration to [[a]] the base station, monitoring a response message, from the base station, corresponding to the first request message during a first preset time period; 
determining a sending time for sending a second request message for adjusting the radio link configuration based on a monitoring result regarding the response message during the first preset time period; and sending the second request message at the sending time. 

Claim 24. (Currently Amended) A base station, comprising: 
a processor; and 
a memory storing instructions executable by the processor; 
wherein the processor is configured to execute the instructions to perform operations including: 
receiving, by the base station, a first request message for adjusting a radio link configuration sent by [[the]] a user equipment based on a user preference, responsive to determining, by the user equipment, that overheating of the user equipment is caused by a radio link configuration being higher than a predetermined level, wherein the overheating is determined based on an equipment temperature of the user equipment to be higher than a preset temperature threshold; and 
responsive to determining that there is no need to adjust the radio link configuration based on the first request message, wherein a base station indication time is carried in the first response message, and the base station indication time is used by the base station to indicate [[the]] a time at which should send [[the]] a second request message [[again]] for adjusting the radio link configuration. 

Claim 27. (Cancelled.)

Claim 28. (Currently Amended) The user equipment according to claim 23, wherein the determining [[a]] the sending time for sending [[a]] the second request message for adjusting the radio link configuration based on a monitoring result during the first preset time period comprises: 
[[when]] responsive to determining that the monitoring result is that the response message is not detected during the first preset time period, detecting [[an]] the equipment temperature of the user equipment at an ending time of the first preset time period; and 
[[when]] responsive to determining that the equipment temperature of the user equipment is higher than a preset temperature threshold at the ending time of the first preset time period, determining the ending time of the first preset time period as the sending time. 

Claim 29. (Currently Amended) The user equipment according to claim 23, wherein the determining [[a]] the sending time for sending [[a]] the second request message for adjusting the 
[[when]] responsive to determining that the monitoring result is that the response message is monitored during the first preset time period, parsing the response message to obtain a base station indication time; detecting the equipment temperature of the user equipment at the base station indication time; and 
[[when]] responsive to determining that the equipment temperature of the user equipment at the base station indication time is higher than the preset temperature threshold, determining the base station indication time as the sending time. 

Claim 30. (Currently Amended) The user equipment according to claim 23, wherein the determining [[a]] the sending time for sending [[a]] the second request message for adjusting the radio link configuration based on a monitoring result during the first preset time period comprises: 
[[when]] responsive to determining that the monitoring result is that the response message is monitored during the first preset time period and the response message indicates to reduce the radio link configuration, detecting the equipment temperature of the user equipment during the second preset time period, wherein a starting time of the second preset time period is a time the response message is received; 
[[when]] responsive to determining that the equipment temperature of the user equipment during the second preset time period indicates that the user equipment is still overheated, determining an ending time of the second preset time period as the sending time; and 
responsive to determining that the equipment temperature of the user equipment during the second preset time period indicates that the user equipment is no longer overheated, determining a time when the user equipment is overheated again as the sending time. 

Claim 31. (Currently Amended) The base station according to claim 24, wherein the operations further comprise:
generating and sending a second response message responsive to determining that there is a need to adjust the radio link configuration based on the second request message, wherein [[the]] a different radio link configuration 

Claim 33. (Currently Amended) The base station according to claim 24, wherein the operations further comprise:
refusing to send the first response message to the user equipment responsive to determining that there is no need to adjust the radio link configuration based on the request message. 

Allowable Subject Matter
Claims 1, 3-11, 23, 24, 28-33 are allowed (renumbered as claims 1-18). Claims 2, 12-22, 25-27 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, 23, 24 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the 1, 8, 23, 24. Claims 3-7, 9-11 and 28-33 are also allowed since they depend on claims 1, 8, 23 and 24 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463